UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 23, 2011 MAYFLOWER BANCORP, INC. (Exact name of registrant as specified in its charter) Massachusetts 000-52477 04-1618600 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 30 South Main Street, Middleboro, Massachusetts02346 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code:(508) 947-4343 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders. The annual meeting of shareholders of Mayflower Bancorp, Inc. (the “Company”) was held on August 23, 2011.The final results for each of the matters submitted to a vote of shareholders at the annual meeting are as follows: 1. The following individuals were elected as directors of the Company, to serve for three year terms or until their successors are elected and qualified, by the following vote: NAME FOR WITHHELD BROKER NON-VOTES Richard Amicucci 0 William H. Fuller 0 2. The appointment of Parent, McLaughlin & Nangle as the Company’s independent registered public accounting firm for the fiscal year ending April 30, 2012 was ratified by shareholders by the following vote: FOR AGAINST ABSTENTIONS BROKER NON-VOTES 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAYFLOWER BANCORP, INC. (Registrant) Date: August 25, 2011 By: /s/Edward M. Pratt Edward M. Pratt President and Chief Executive Officer
